After waiting for four years or more for the return of prosperity and in the meantime experimenting with various forms of relief, the Congress recognized the fact that, under our economic system, there would always be certain classes of our citizens who would require financial aid in order to live. Recognition of the fact took form in a bill the short title of which was: "The economic security act," but it was popularly known as the "Wagner-Doughton bill." Its scope was comprehended in the title:
"To alleviate the hazards of old age, unemployment, illness, and dependency, to establish a Social Insurance Board in the Department of Labor, to raise revenue, and for other purposes." *Page 613 
The bill comprised a comprehensive program, under separate Titles, for relief, in the following respects: (1) To persons not less than sixty-five years of age; (2) dependent children; (3) unemployed persons; (4) for maternal and child health, for the care of crippled children; and for aid to child-welfare services. Under each title, there was provided a present appropriation, and provision made for annual appropriations thereafter to carry out the purposes of the bill. In each title, conditions were prescribed upon compliance with which the various states might participate in the appropriations made under such title. With respect to state participation in appropriations for the unemployed, the bill provided:
"The Board shall periodically make allotments, in a total amount of not more than $4,000,000 in the fiscal year ending June 30, 1936, and thereafter not more than $49,000,000 in each year, to those States which have unemployment compensation laws requiring contributions for which credits against tax are allowed, under Title VI of this Act."
Title VI provided for an excise tax of three per cent of the employer's annual payroll, with provision for a lesser per cent under certain specified conditions. Of this tax, the employer was entitled to credit ninety per cent against the amount of his contributions to any unemployment fund under any state law.
At the time the Wagner-Doughton bill was introduced in Congress, our legislature was in session. Desiring to cooperate with the Federal government and to participate in the unemployment program outlined in the Wagner-Doughton bill, the legislature passed chapter 145, Laws 1935, p. 438 (Rem. 1935 Sup., §§ 7796-1a to 7796-24 [P.C. §§ 3546-31 to 3546-54]). This act constitutes a comprehensive plan for unemployment compensation. It has as its foundation the *Page 614 
Wagner-Doughton bill, and is designed in all respects to coordinate with the plan of unemployment compensation as outlined in that bill. It is provided that the act shall become effective "from and after the enactment of the Wagner-Doughton bill which is now before the congress of the United States."
But the Wagner-Doughton bill as such was never enacted by Congress. Now, is this fortuitous circumstance to be permitted to thwart the most important piece of social legislation that has ever been enacted by the Congress of the United States and the state legislature? For an answer to the question, we must ascertain the legislative intent. To ascertain that intent, we must look to the declaration of the legislature in the act itself and to the "social security act" which the Congress enacted as a substitute for the Wagner-Doughton bill.
A comparison of the latter with the former reveals a change in form, but not in substance. Every essential feature of the Wagner-Doughton bill is carried into the social security act. The classes of persons for whom provision is made are the same. The method provided for state cooperation and participation is the same. The ninety per cent credit feature in the excise tax is carried into the social security act.
As I compare the act with the Wagner-Doughton bill, the only striking difference I can find is in structural form. It is true there are differences, but these relate almost wholly to administrative features. But even these are fundamentally the same. In fact, the social security act is, to all intents and purposes, the Wagner-Doughton bill ("the economic security act").
The difference in the two bills with respect to the excise tax is this. Under the Wagner-Doughton bill, a maximum excise of three per cent is levied against all employers, as by the act defined. For the years *Page 615 
1936 and 1937, this might be reduced to one per cent and two per cent, respectively, as the Federal Reserve index indicated. Under the "social security act," the excise provision applies only to employers of eight or more persons. The maximum rate is three per cent, and the rate for 1936-1937 is fixed definitely at one per cent and two per cent, respectively. Whatever difference there is between these provisions of the two bills is in favor of the taxpayer. It must be conceded, as pointed out in the majority opinion, that the rate of tax on wages and payroll is slightly higher in the "social security act" than in the Wagner-Doughton bill. The maximum rate on wages in the Wagner-Doughton bill was two and one-quarter per cent as against three per cent in the "social security act." The maximum rate (on payroll) under the Wagner-Doughton bill was two and one-half per cent as against three per cent under the "social security act."
To say that these slight differences between the two acts are sufficient to hold that the legislative intent did not comprehend the social security act, as finally enacted, is to charge the legislature with making a fetish of a name and indulging in a futility when it passed chapter 145, p. 438. For none knew better than the legislators themselves what transformations and revisions pending legislation must go through before it becomes law. When they passed chapter 145, p. 438, they were concerned with a great social program, as exemplified by the Wagner-Doughton bill. The name by which it went was of small consequence. The fact that, to all intents and purposes, it became law (although under another name) is all that matters. And we need not go beyond chapter 145, p. 438, itself to learn that that was all with which the legislature was concerned when it provided that the act should become operative "from and after the enactment date of the *Page 616 
Wagner-Doughton bill." For the legislature declared its purpose in the preamble in no uncertain terms:
"Whereas, economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this state; involuntary unemployment is, therefore, a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. Social security requires protection against this greatest hazard of our economic life. This can be provided only by application of the insurance principle of sharing the risks, and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus limiting the serious social consequences of poor relief assistance. The state of Washington, therefore, exercising herein its police and sovereign power endeavors by this act to remedy the widespread unemployment situation which now exists and to set up safeguards to prevent its reoccurrence in the years to come. The legislature hereby declares that in its considered judgment the public good and the general welfare of the workers of the state require the enactment of this measure, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own, and that this act shall be liberally construed forthe purpose of reducing involuntary unemployment and thesuffering caused thereby to the minimum." (Italics mine.) Laws of 1935, chapter 145, p. 438, § 2 (Rem. 1935 Sup., § 7796-2a [P.C. § 3546-32]).
I dissent.
MILLARD, C.J., and TOLMAN, J., concur with BLAKE, J.